Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 1 of 8




          EXHIBIT A
        Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 2 of 8

    The Jerome N. Frank Legal Services Organization
                                      YALE LAW SCHOOL


                                        January 15, 2020


Dr. Mark T. Esper
Secretary of Defense
1000 Defense Pentagon
Washington, DC 20301-1000

       Re:     Subpoena for Testimony of Department of Defense Official
               Manker v. Modley
               No. 3:18-cv-372 (CSH)

To Whom It May Concern:

        We are counsel for Plaintiff-class in Manker v. Modley. Plaintiffs are a nationwide class
of Navy and Marine Corps veterans who have served since 2001 with post-traumatic stress
disorder (“PTSD”), traumatic brain injury (“TBI”), or other related mental health conditions who
have been discharged with less-than-Honorable statuses, but excluding Bad Conduct or
Dishonorable discharges, and have not received upgrades of their discharge statuses to
Honorable from the Naval Discharge Review Board (“NDRB”). This case concerns whether the
Navy is violating the Administrative Procedure Act and the Constitution in its adjudication of
discharge upgrade applications at the NDRB. We have issued and caused to be served a
subpoena pursuant to Rule 45 of the Federal Rules of Civil Procedure for the deposition of a
Department of Defense (“the Department”) official with knowledge of Department of Defense
training of the Discharge Review Boards (“DRBs”), Department of Defense policies for the
DRBs, and Department of Defense management and oversight of the DRBs. A copy of the
subpoena is attached as Exhibit A. This testimony is required on or before January 31, 2020 in
order to inform a joint settlement conference taking place on February 19, 2020.

       We submit this letter in compliance with 32 C.F.R. § 516.41, which sets forth the
Department’s Touhy regulations regarding subpoenas to compel the testimony of third parties.
See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

        Department of Defense regulations require individuals seeking official information to
submit, at least 14 days before the desired date of production, a specific written request setting
forth the nature and relevance of the official information sought. 32 C.F.R. § 516.41(d). Pursuant
to Federal Rule of Civil Procedure 30(b)(6) and the attached subpoena, we request that the
agency designate a Department of Defense witness with knowledge of the following topics:

       1) For the period from October 7, 2001, to the present, Department of Defense training
          of Discharge Review Board members and staff, including any training conducted with
          any Discharge Review Boards, information pertaining to the handling of discharge
          upgrade applications by veterans who were diagnosed with, or whose application
          materials contained evidence that they experienced PTSD, TBI, or related mental
          health conditions.
                                                1
        Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 3 of 8

    The Jerome N. Frank Legal Services Organization
                                       YALE LAW SCHOOL


       2) For the period from September 3, 2014, to the present, Department of Defense
          training of DRB members and staff pertaining to the implementation of: (1) the
          memorandum issued by Secretary of Defense Chuck Hagel on September 3, 2014,
          subject line “Supplemental Guidance to Military Boards for Correction of
          Military/Naval Records Considering Discharge Upgrade Requests by Veterans
          Claiming Post Traumatic Stress Disorder” (the “Hagel Memo”); (2) the memorandum
          issued by Acting Principal Deputy Under Secretary of Defense Brad Carson on
          February 24, 2016, subject line “Consideration of Discharge Upgrade Requests
          Pursuant to Supplemental Guidance to Military Boards for Correction of
          Military/Naval Records (BCMRs/BCNR) by Veterans Claiming Post Traumatic
          Stress Disorder (PTSD) or Traumatic Brain Injury (TBI)” (the “Carson Memo”); (3)
          the memorandum issued by Secretary of Defense Anthony Kurta on August 25, 2017,
          subject line “Clarifying Guidance to Military Discharge Review Boards and Boards
          for Correction of Military/Naval Records Considering Requests by Veterans for
          Modification of their Discharge Due to Mental Health Conditions, Sexual Assault, or
          Sexual Harassment” (the “Kurta Memo”); (4) the memorandum issued by Secretary
          of Veterans Affairs Robert Wilkie on July 25, 2018, subject line “Guidance to
          Military Discharge Review Boards and Boards for Correction of Military/Naval
          Records Regarding Equity, Injustice, or Clemency Determinations” (the “Wilkie
          Memo”); (5) the policy letter issued by Director of the Secretary of the Navy Council
          of Review Boards J.A. Riehl on September 18, 2017 (the “Riehl Policy Letter”); and
          (6) the amendment to 10 U.S.C. § 1553 enacted by Pub. L. 114–328, Div. A, Title V,
          § 535 (Dec. 23, 2016).

       3) Department of Defense policies related to the DRBs including, but not limited to: (1)
          the Hagel Memo, (2) the Carson Memo, (3) the Kurta Memo, (4) the Wilkie Memo,
          and (5) the Riehl Policy Letter.

       4) Department of Defense management and oversight of the DRBs including, but not
          limited to, quality control and oversight mechanisms and procedures.

        The testimony of a Department of Defense designee with this knowledge is highly
relevant to the key issues in dispute in this case. The Department of Defense drafted the above-
listed memoranda, whose meaning and implementation are central to the dispute in this
lawsuit—whether the Department has properly adjudicated class members’ discharge upgrade
applications over time. The Defendant has made numerous representations to the Court based on
its understanding of the memoranda set forth by the Department of the Defense. The Department
of Defense has the best knowledge of the meaning, intent, and its expectations for proper
implementation of the policies it created. Finally, Plaintiffs require information on and an
understanding of Department of Defense oversight of the DRBs in order to craft a proposed
settlement or requested relief that will satisfy the disputed issues.

       Plaintiffs request that the Department of Defense provide written notice at least five
business days before the deposition of the name and employment position of the individual
designated to testify on the Department of Defense’s behalf and produce copies of (a) that
                                                2
         Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 4 of 8

      The Jerome N. Frank Legal Services Organization
                                       YALE LAW SCHOOL

individual’s curriculum vitae or resumé and (b) to the extent not previously produced, all
documents that individual consulted or reviewed or intends to consult or review in preparation
for his or her deposition and/or to refresh his or her recollection with respect to the topics
identified in the attached Exhibit A.

         Thank you for your prompt attention to this matter.

         Sincerely,

/s/ Michael J. Wishnie


Mollie Berkowitz, Law Student Intern                           Susan J. Kohlmann, pro hac vice
Kayla Morin, Law Student Intern                                Jeremy M. Creelan, pro hac vice
Samantha G. Peltz, Law Student Intern                          Jeremy H. Ershow, pro hac vice
Blake Shultz, Law Student Intern*                              Jessica A. Martinez, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669                Thomas J. Bullock*
Michael J. Wishnie, Supervising Attorney, ct27221              Jenner & Block LLP
Veterans Legal Services Clinic                                 919 Third Avenue
Jerome N. Frank Legal Services Org.                            New York, NY 10022-3908
Yale Law School†                                               Tel: (212) 891-1678
P.O. Box 209090                                                SKohlmann@jenner.com
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org

* Motion to appear pro hac vice forthcoming

cc:      Natalie Elicker, Assistant U.S. Attorney, District of Connecticut
         Michelle McConaghy, Assistant U.S. Attorney, District of Connecticut
         David Nelson, Assistant U.S. Attorney, District of Connecticut


Encls.




                                                 3
Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 5 of 8




                EXHIBIT A
                      Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 6 of 8
 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                             DistrictDistrict
                                                        __________   of Connecticut
                                                                              of __________

                    TYSON MANKER, et al.,                                    )
                                Plaintiff                                    )
                                   v.                                        )      Civil Action No.         3:18-cv-372 (CSH)
                                                                             )
  THOMAS B. MODLEY, Acting Secretary of the Navy,                            )
                               Defendant                                     )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

  To:
                                                        The United States Department of Defense
                                                        (Name of person to whom this subpoena is directed)
      ✔ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      ’
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:
(1) Department of Defense training of the Discharge Review Boards ("DRBs"), (2) Department of Defense policies for the
DRBs, and (3) Department of Defense management and oversight of the DRBs.
  Place: Jerome N. Frank Legal Services Organization, Yale Law                        Date and Time:
           School, 133 Wall Street, New Haven, CT 06511
                                                                                                  January 31, 2020 at 10:00 a.m.

           The deposition will be recorded by this method:                   Stenography

        ’ Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:
                                    CLERK OF COURT
                                                                                        OR

                                            Signature of Clerk or Deputy Clerk                                 Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Tyson Manker, et al.
                                                                         , who issues or requests this subpoena, are:
Michael J. Wishnie, ct27221

                                 Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things before
 trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
 whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 7 of 8
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 3:18-cv-372 (CSH)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                              .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                      Case 3:18-cv-00372-CSH Document 97-1 Filed 01/15/20 Page 8 of 8

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
